DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
Claims Amendment
The amendment filed April 18, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material, bolden and underlined, which is not supported by the original disclosure is as follows: 
[6] send, to the business application, the user intent scores quantifying each corresponding specific activity weighted by a corresponding business value factor, the business application to reprogram the reprogrammable customized automated audio menus based on the user intent scores.
	The examiner has reviewed the specification but cannot find support for the amended features.  
Applicant is required to cancel the new matter in the reply to this Office Action.
	Claims Status
Claims pending: 1, 3-4, 6-8, 10 and 20-32. 
Claims amended:
1) Independent claims: 1, 17 and 20.
2) Depending claims: none.
3) Claims new: none.
4) Claims canceled up-to-date: dependent claims 2, 5 and 9 and 11-19.
Claim Status
Claims 1, 3-4, 6-8, 10 and 20-32 are pending.  They comprising of 3 groups:
(1) System: 1, 3-4, 6-8, and 10, and   
(2) N-t CRM: 20-26, and
(3) Method: 27-32.
All appear to have similar scope and will be rejected together.

As of April 18, 2022, independent claim 1 is as followed:
1. (Currently Amended) A system comprising:
[I] one or more servers, the one or more servers comprising:
[II] a memory to store instructions; and
[III] processing circuitry, coupled with the memory, operable to execute the instructions that when executed enable the processing circuitry to:
[1] receive, from a business application, a request for user intent scores for one or more user intents regarding a user interacting with reprogrammable customized automated audio menus of the business application, and wherein each user intent score corresponds to one of the one or more user intents;
[2] retrieve business value factors for each of the one or more user intents, wherein each of the business value factors corresponds to one of the one or more user intents, and each business value factor indicates a relative benefit of the user engaging in a corresponding specific activity versus other activities:
[3] determine trained machine learning models associated with the user;
[4] determine probabilities with the trained machine learning models, wherein each of the trained machine learning models is trained with data associated with the user each probability of the probabilities to indicate that the user will engage in the corresponding specific activity related to the one or more user intents while interacting with the business application;
[5] calculate the user intent scores for the one or more user intents, each of the user intent scores comprising a combination of the business value factor and a probability of the probabilities that the user will engage in the corresponding specific activity; and
[6] send, to the business application, the user intent scores quantifying each corresponding specific activity weighted by a corresponding business value factor, the business application to reprogram the reprogrammable customized automated audio menus based on the user intent scores.
Note: for referential purpose, numbers I, II and [1]-[6], are added at the beginning of each element and step.
Claim Rejections - 35 USC § 112
Claims 1, 3-4, 6-8, 10 and 20-32 (all) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added material, bolden and underlined, which is not supported by the original disclosure is as follows: 
[6] send, to the business application, the user intent scores quantifying each corresponding specific activity weighted by a corresponding business value factor, the business application to reprogram the reprogrammable customized automated audio menus based on the user intent scores.
Claims 1, 3-4, 6-8, 10 and 20-32 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Independent claims 1, 20, and 27, step [6] with the amended feature is vague because the user intent scores have been defined previously in step [5] above and step [6] appears to deal with “sending, to the business application, the user intent score”.    Furthermore, it’s not clear what the amended phrase means since the user intent score comprising a combination of (1) the business value factor and (2) a probability of the probabilities that the user will engage in the corresponding specific activity and not the business value factor alone.
Response to Arguments
Applicant's arguments with respect to claims 1, 3-4, 6-8, 10 and 20 on April 18, 2022, have been considered and the results are as followed.  
I. 101 Rejection:
	None.
II) 112, 2nd (b) Rejection:
The previous rejections have been withdrawn due to applicant’s amendment of the claims, however, new rejections are given due to the amendment.
II) 103 Rejection: the amendments and arguments are persuasive and the rejections have been withdrawn.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN D NGUYEN/Primary Examiner, Art Unit 3689